Citation Nr: 1044939	
Decision Date: 12/01/10    Archive Date: 12/10/10	

DOCKET NO.  09-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a back 
injury. 

2.  Entitlement to service connection for a chronic intestinal 
disorder. 




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This case was previously before the Board in March 2010, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's Docket under the provisions of 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Chronic residuals of a back injury are not shown to have been 
present in service, or at any time thereafter.  

2.  A chronic intestinal disorder is not shown to have been 
present in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service.  



CONCLUSIONS OF LAW

1.  Chronic residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic intestinal disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
and (3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2007.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for service connection, 
the evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records or medical opinions.  
To the extent there existed any error by VA in providing the 
notice 


required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements requirements to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained various 
private medical records, as well as service administrative 
records, and other pertinent documentation.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including those 
offered during the course of the hearing before the undersigned 
Veterans Law Judge in January 2010, as well as available private 
medical records, and various other administrative documents.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for the 
residuals of an injury to his back, as well as for a chronic 
intestinal disorder.  In pertinent part, it is contended that the 
Veteran's current low back disability is the result of an 
incident in service, at which time he was injured during the 
firing of an artillery piece.  Further contended is that, while 
in service, the Veteran received treatment for various 
gastrointestinal problems.  

In that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  See Savage v. Gober, 
10 Vet. App.488, 495-98 (1997).  

After considering all information and lay or medical evidence of 
record in the case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule, 
however, is inapplicable when the evidence preponderates against 
the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

In correspondence of December 1992, it was noted that none of the 
Veteran's (service) medical records were on file at the National 
Personnel Records Center, and that such records were apparently 
destroyed in a fire at that facility.  Further noted was that the 
Veteran's inservice physical examinations could not be 
reconstructed.  

In a subsequent Memorandum for the File dated in May 2008, it was 
noted that all appropriate procedures necessary for obtaining the 
Veteran's service treatment records had been correctly followed, 
but that all such efforts had been exhausted, and further 
attempts would be futile.  

In correspondence of January 2010, the Veteran's private 
physician wrote that the Veteran had suffered from "digestive 
problems" for many decades, for which he had been "under medical 
management and specialist evaluation."

In correspondence of early April 2010, it was requested that the 
Veteran complete and return a VA Form 21-4142, Authorization and 
Consent to Release Information, for the aforementioned private 
physician in order that the RO might obtain pertinent treatment 
information.  

In correspondence of mid-June 2010, the Department of the Army 
indicated that the Veteran's medical records had been retired to 
the National Personnel Records Center, and that their computer 
data banks did not contain any information for the Veteran either 
"by name or Social Security."  

In a Memorandum for the File dated in mid-May 2010, it was noted 
that all procedures necessary to obtain the Veteran's disability 
records from the Social Security Administration-National Records 
Center had been correctly followed, but that such records were 
unavailable for review.  Further noted was that, in mid-April 
2010, the Social Security Administration-National Records Center 
had informed the RO that they could not send the medical records 
requested, because such records did not exist, and further 
efforts to obtain those records would be futile.  

In correspondence of mid-June 2010, the Archival Manager for the 
Arkansas History Commission informed the VA that their 
organization had only Arkansas Army National Guard discharge 
records, and that the Veteran's name did not appear in any of 
their indexes.  

In a Memorandum for the File dated in early August 2010, it was 
noted that all procedures necessary to obtain the Veteran's 
service treatment records had been correctly followed, but that 
the Veteran's service treatment records were unavailable.  

As is clear from the above, the Veteran's service treatment 
records are unavailable, in that such records were apparently 
destroyed in a fire at the National Personal Records Center.  
Moreover, there currently exists no evidence that, since the time 
of the Veteran's discharge from service, he has received either a 
diagnosis of or treatment for a back injury of any kind.  While 
it is true that, in correspondence of January 2010, the Veteran's 
private physician stated that the Veteran had suffered from 
"digestive problems for many decades," for which he was "under 
medical management and specialist evaluation," attempts to obtain 
that physician's records have proven unsuccessful.  
Significantly, while in correspondence of early April 2010, it 
was requested that the Veteran complete and return a VA Form 21-
4142, Authorization and Consent to Release Information, for the 
private physician in question, no such form was ever returned.  
In that statement, the physician did not related digestive 
problems to the Veteran's service and did not addressed the 
claimed back condition.

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed the 
origin of his current back disability and "intestinal problems" 
to his period of active military service.  However, not until 
August 2007, more than 50 years following his discharge from 
service, did the Veteran claim service connection for the 
disabilities at issue.  Moreover, there currently exists no 
evidence that the Veteran suffers from a back disability of any 
kind [see Brammer v. Derwinski, 3 Vet. App. 223 (1992)], or that 
his postservice gastrointestinal problems had their origin during 
his period of active military service.  Significantly, the 
passage of many years between discharge from service and medical 
documentation of a claimed disability is a factor which tends to 
weigh against a claim for service connection.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, 
for service connection to be established by continuity of 
symptomatology, there must be medical evidence which relates a 
current condition to that symptomatology.  See Savage, supra.  In 
this case, there is no objective medical evidence showing the 
existence of a current back disability.  Nor is there medical 
evidence suggesting a link between the Veteran's 
"gastrointestinal problems" and an incident or incidents of his 
period of active military service.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of the disabilities at issue.  However, the 
Board rejects those assertions to the extent that the Veteran 
seeks to etiologically relate those disabilities to his period of 
active military service.  The Veteran's statements and history, 
particularly as to the assertion of continued symptomatology 
since active service, when weighed against the other objective 
evidence of record, are neither credible nor of any probative 
value.  The absence of contemporaneous medical evidence is a 
factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack 
of contemporaneous medical records does not serve as an "absolute 
bar" to a service connection claim); Barr v. Nicholson, 
21 Vet. App. 303 (2007) ("the Board may not reject as not 
credible any corroborating statements mainly because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In this 
case, the absent service treatment records, as well as the 
prolonged postservice period without complaint, when taken in 
conjunction with the absence of evidence of any nexus to service, 
all factor against the Veteran's assertions.  The January 2010 
private medical statement does not indicate that the Veteran 
reported either a digestive or back condition started in service.  
As such, the Veteran's assertions as to continuity of 
symptomatology have been inconsistent.  These inconsistencies in 
the record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481  Significantly, the Veteran, 
as a layperson, is not competent to create the requisite causal 
nexus for the disabilities in question.  Rather, evidence which 
requires medical knowledge must be provided by someone qualified 
as an expert by knowledge, skill, experience, training, or 
education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the disabilities at issue with any incident or 
incidents of his period of active military service.  The 
probative and persuasive evidence weighs against the Veteran's 
claims.  Accordingly, service connection must be denied.  

In reaching this determination, the Board is cognizant of the 
heightened obligation to explain its findings and conclusions, 
and to carefully consider the benefit of the doubt doctrine, in 
cases such as this, where the Veteran's service treatment records 
are unavailable through no fault of the Veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, 
however, there simply exists no evidence that the claimed 
disabilities had their origin, during, or are in any way the 
result of, the Veteran's period of active military service.  
Accordingly, as noted above, service connection must be denied.  


ORDER

Service connection for the residuals of a back injury is denied.  

Service connection for a chronic intestinal disorder is denied.  




	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


